         Case 1:19-cv-00888-CG Document 24 Filed 06/23/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

CHRISTINE PEREA,

                    Plaintiff,

v.                                                                No. CV 19-888 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                    Defendant.

                                  FINAL JUDGMENT

      THE COURT, having issued the Order Granting Defendant’s Unopposed Motion

to Reverse and Remand, (Doc. 23), enters this Judgment in compliance with Rule 58 of

the Federal Rules of Civil Procedure. This case is remanded to the Commissioner for

further proceedings under sentence four of 42 U.S.C. § 405(g).

     IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
